Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s claim that the sentencing court erred in failing to honor its sentence agreement. Where, as here, the court expressly makes its commitment to impose a particular sentence subject to certain conditions and defendant violates one of the conditions, the court is no longer bound to the agreement and may impose a greater sentence without offering defendant an opportunity to withdraw his plea (see, People v Murello, 39 NY2d 879; People v Dodson, 114 AD2d 421, 422; People v McDaniels, 111 AD2d 876, 877). In any event, defendant never moved to withdraw his guilty plea and thus has failed to preserve this issue for appellate review (see, People v Lopez, 71 NY2d 662). Defendant’s remaining claims are likewise without merit. (Appeal from judgment of Monroe County Court, Marks, J. — attempted burglary, second degree.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.